Name: Regulation (EEC) No 2005/75 of the Commission of 31 July 1975 amending Regulation (EEC) No 1223/74 as regards the period of validity of export licences for certain categories of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/86 Official Journal of the European Communities 1 . 8 . 75 REGULATION (EEC) No 2005/75 OF THE COMMISSION of 31 July 1975 amending Regulation (EEC) No 1223/74 as regards the period of validity of export licences for certain categories of cereals affected by the situation which currently exists on the world market ; whereas, to this end, the period of validity of export licences for common wheat, barley and maize should be limited to 30 days ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1223/74 is replaced by the following : 'By way of derogation from Articles 21 ( 1 ) and 22 ( 1 ) of Regulation (EEC) No 2637/70, export licences shall be valid, following their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 :  for 30 days as regards common wheat and meslin, maize and barley falling respectively in subheadings 10.01 A, 10.05 B and heading No 10.03 of the Common Customs Tariff,  for 90 days as regards other products referred to in the abovementioned Articles 21 ( 1 ) and 22 ( 1 ).' Article 2 This Regulation shall enter into force on 1 August 1975 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC ( 1 ) of 13 June 1967 on the common organiza ­ tion of the market in cereals, as last amended by Regu ­ lation (EEC) No 665/75 (2), and in particular Article 1 2 (2) thereof ; Whereas under Article 1 ( 1 ) of Commission Regula ­ tion (EEC) No 1 223/74 (3) of 15 May 1974 derogating from Regulation (EEC) No 2637/70 as regards the period of validity of export licences for cereals and rice, the period of validity of these licences amounts to 90 days for common wheat, barley and maize ; whereas that period was fixed taking into account, on the one hand, a more stable situation on the world market and , on the other hand, the existence in the Community of large quantities available for export ; Whereas the world market is currently experiencing large price fluctuations ; whereas the development of that market will be influenced in particular by the outlook for production and the actual cereal require ­ ments in the various importing countries ; whereas no accurate forecast can be made at the moment ; whereas, as a result, there is uncertainty as regards the future movements of prices ; Whereas this situation requires that measures to be taken , in respect of certain basic products, in order to avoid, so far as possible, the Community market being This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1975 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No 11 7 , . 19 . 6 . 1967, p . 2269/67. (2 ) OJ No L 72, 20 . 3 . 1975, p. 14 . (3 ) OJ No L 133, 16 . 5 . 1974, p. 22 .